Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claim 24 are objected to because of the following informalities: 
	Claim 24, line 3, “electrometrical device” should be --electromechanical device—
	Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Howe (“How to Replace a Tailgate Lock Solenoid” 2016) in view of Shutty (US20170330667A1)
, Downey (US20160310149A1) and Yoshida (US20010032999A1)
With regard to claim 7, Howe teaches a method for converting a first electromechanical device ( page 2, step 4, device with solenoid to be removed, see page 1, the device involves electromagnetics) to a second electromechanical device( page 2, step 5 device with newly installed solenoid, see page 1, the device involves electromagnetics), wherein said first electromechanical device ( page 2, step 5 device with newly installed solenoid) said method comprising the steps of: a) removing said first solenoid assembly from said first electromechanical device ( page 2, step 4, remove the solenoid from the device);
b) providing a second solenoid assembly (page 2, step 5, new solenoid)
d) replacing the removed said first solenoid assembly with second solenoid assembly (step 4 and step 5, remove the severable solenoid, install the new solenoid); and
e) making the required feed wire connections to said second solenoid assembly to convert the first electromechanical device control circuit to said second electromechanical device (reconnect wire to the actuator including solenoid, step 5, page 2)
Howe does not teach the first electromechanical device without constant-current control circuit comprising a first solenoid driver, a second solenoid assembly with a constant-current control circuit, comprising a second solenoid driver having an integrated Printed Circuit Board (PCB) with and made a part of said second solenoid assembly, wherein said integrated PCB includes a switching circuit having a primary GaNFET switch and a secondary switch, wherein said primary GaNFET switch and said secondary switch are connectable to a coil of said second solenoid driver;
	However, Shutty teaches the first electromechanical device without constant current control comprising a first solenoid driver (see title solenoid driver, see claim 4 of Shutty, the solenoid driver with a reduced current, and also [0018], therefore, this device does not have constant current control).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Howes to configure the first electromechanical device without constant current control comprising a first solenoid driver, as taught by Shutty, in order to use different electromechanical device based on the user’s desire and specific usage. In addition, an electromechanical device in Shutty with reduced current can save the power consumption in the system and satisfy some user’s needs or requirement.
 	Downey teaches a second solenoid assembly with a constant-current control circuit ([0062] constant-current control), comprising a second solenoid driver having an printed circuit board (PCB) integrated with and made a port of said second solenoid assembly ( Fig. 16 PCB[0095] PCB board integrated the power switch, also see Fig. 19 cont. shows the circuit boards is integrated with solenoid 4505, therefore, the PCB board is integrated and part of the solenoid assembly), wherein said integrated PCB includes a switching circuit having a primary switch ( transistor with BCE, Fig. 11) and a secondary switch ( diode between 9 V voltage and C, Fig. 11) , are connectable to a coil  ( see coil between the 9 V voltage supply and point C, Fig. 11) of said second solenoid driver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Howes and Shutty,  to  include a second solenoid assembly with a constant-current control circuit comprising a second solenoid driver having a Printed Circuit Board (PCB) integrated with and made a part of said second solenoid assembly, wherein said PCB includes a switching circuit having a primary switch and a secondary switch, are connectable to a coil   of said second solenoid driver,  as taught by Downey, in order to use different electromechanical device based on the user’s desire and specific requirement. It is known in the art using an integrated PCB board because its low cost, reusable, provide low electronic noise, compact size and saving of wire. In addition, an electromechanical device in Dowry with constant current can control the current over time to provide ideal actuation and limit the power dissipated.
	 In addition, Yoshida teaches the switch is GANFET (e.g., Q1, Fig. 6 Q1 drive and inductive load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Howes, Shutty and Downey, to   configure the switch as GANFET, as taught by Yoshida, in order to use the high breakdown and fast switch speed of the GANFET to handle the large current in the system and improve the operating speed of the system (see abstract of Yoshida)
(Note: The method described in claim 7 was first disclosed in Application 16 / 406,464, which was filed on 5/8/2019. Therefore, this method claim has the priority date of 5/8/2019)

4. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Howe (“How to Replace a Tailgate Lock Solenoid” 2016), Shutty (US20170330667A1)
, Downey (US20160310149A1), Yoshida (US20010032999A1) in further view of Feltz (US 8503152B2).
With regard to claim 8, the combination of Howe, SHutty, Downey, and Yoshida teaches all the limitations of claim 7, Downey further teaches said PCB is generally planar ( see Fig. 16 the PCB is planar).
Howe does not teach said PCB secured to said second solenoid driver with a fastener.
However, Feltz teaches said PCB (e.g., 12, Fig. 1) secured to said second solenoid driver ( 14, Fig. 1)  with a fastener ( 22, Fig. 1, col 1, 30-40 teaches about solenoid attaches to other device through screw ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to couple said PCB to said solenoid driver with a fastener, as taught by Feltz, in order to assembly the device together, make it easy to operate and transport.

5. Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Howe (“How to Replace a Tailgate Lock Solenoid” 2016), Shutty (US20170330667A1)
, Downey (US20160310149A1), Yoshida (US20010032999A1) in further view of Blazic (US6352317B1)
With regard to claim 8, the combination of Howe, Shutty, Downey, and Yoshida teaches all the limitations of claim 7, Downey further teaches said PCB is generally planar (see Fig. 16 the PCB is planar), but not said PCB secured said second solenoid driver with fastener.
However, Blazic teaches said PCB secured said second solenoid driver with fastener (e.g., 145, Fig. 14) (The coil and casing attached to the flux ring 145 are then twisted relative to the PCB to retain the coil and casing on the PCB. Col 9, line 60-67, this means flux ring is a fastener, through twist, it can attach coil/solenoid to the PCB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to couple said PCB to said solenoid driver with a fastener, as taught by Blazic, in order to assembly the device together, make it easy to operate and transport.
With regard to claim 15, the combination of Howe, SHutty, Downey, and Yoshida teaches all the limitations of claim 7, but not said PCB is secured directly on said solenoid driver.
However, Blazic teaches said PCB (e.g., 120, Fig. 10) is secured directly on said solenoid driver (e.g., 114, Fig. 10) (see Fig. 10, 120 is directly on 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to secure said PCB directly said solenoid driver, as taught by Blazic, in order to make a compact structure, reduce the size of the device, make it easy to integrate with other structure.

6. Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Howe (“How to Replace a Tailgate Lock Solenoid” 2016), Shutty (US20170330667A1)
, Downey (US20160310149A1), Yoshida (US20010032999A1) in further view of Applicant Admit Prior Art (hereinafter “AAPA” Fig. 5A of current application)
With regard to claim 24, the combination of Howe, Shutty, Downey, and Yoshida teaches all the limitations of claim 7, but not said first electrometrical device is a first electrical strike, and wherein said second electrometrical device is a second electrical strike.
	However, AAPA teaches said first electrometrical device is a first electrical strike, and wherein said second electrometrical device is a second electrical strike (see last para, page 10 of applicant specification, electrical strike, and Howe teaches about the two electrometrical devices as discussed above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to configure the electromechanical device as the electrical strike, as taught by AAPA, in order to satisfy the user’s needs to convert a specific electromechanical device such as electrical strike, improve the user’s experience and change the functionality of electrical strike based on the user’s requirement.
With regard to claim 25, the combination of Howe, Shutty, Downey, Yoshida and AAPA teaches all the limitations of claim 24.
Howe does not teach said second solenoid assembly includes a plunger.
AAPA teaches said second solenoid assembly includes a plunger (see AAPA Fig. 5A, 270 plunger). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 24, to include a plunger, as taught by AAPA, in order to transfer linear motion from the solenoid to the component that it is designed to operate.
With regard to claim 26, the combination of Howe, Shutty, Downey, Yoshida and AAPA teaches all the limitations of claim 25.
Howe does not teach said plunger of said second assembly Is positioned to interact with actuating components of said second electrical strike.
AAPA teaches said plunger of said second assembly Is positioned to interact with actuating components of said second electrical strike (when solenoid driver 216 a is energized and solenoid plunger 272 extends, actuating components 274 interact with each other to permit keeper 270 to move to its unlocked state, applicant specification page 10, last para, describe Fig. 5A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 25, to configure said plunger of said second assembly to be positioned to interact with actuating components of said second electrical strike, as taught by AAPA, in order to move the keeper to unlock state, to facilitate the functionality of the electrical strike (see last para, page 10 of applicant specification)

7. Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over 
Howe (“How to Replace a Tailgate Lock Solenoid” 2016), Shutty (US20170330667A1)
, Downey (US20160310149A1) and Yoshida (US20010032999A1) in further view of Frolov (US 5933067)
With regard to claim 27, the combination of Howe, Shutty, Downey, Yoshida teaches all the limitations of claim 7, but not wherein said first electrometrical device is a first electrical latch, and wherein said second electrometrical device is a second electrical latch.
However, Frolov teaches said first electrometrical device is a first electrical latch, and wherein said second electrometrical device is a second electrical latch (col 1, line 35-45 latch mechanism connected to solenoid actuator, switched source of electricity, and Howe teaches about the two electrometrical devices as discussed above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to configure the electromechanical device as the electrical latch, as taught by Frolov, in order to satisfy the user’s needs to convert a specific electromechanical device such as electrical latch, improve the user’s experience and change the functionality of electrical latch based on the user’s requirement.
With regard to claim 28, the combination of Howe, Shutty, Downey, Yoshida and Frolov teaches all the limitations of claim 27.
Howe does not teach said second solenoid assembly includes a plunger
 Frolov teaches said second solenoid assembly includes a plunger (e.g., 34, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 27, to include a plunger, as taught by Frolov, in order to transfer linear motion from the solenoid to the component that it is designed to operate.
With regard to claim 29, the combination of Howe, Shutty, Downey, Yoshida and Frolov teaches all the limitations of claim 28.
Howe does not teach said plunger of said second assembly Is positioned to interact with actuating components of said second electrical latch.
  Frolov teaches said plunger (e.g., 34, Fig. 2) of said second assembly Is positioned to interact with actuating components (e.g., 62, Fig. 2) of said second electrical latch (Movement of the fail-secure plunger 34 and upon energization/deenergization of coil assembly 10 yields corresponding movement of the swing arm 62 to actuate the fail-secure latch assembly 60, col 5, line 15-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 28, to configure said plunger of said second assembly to be positioned to interact with actuating components of said second electrical latch, as taught by Forlov, in order to actuate the latch mechanism and implement the function of the electrical latch in the system.
  Allowable Subject Matter 
8. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 9, the prior art of record fails to teach said PCB is formed into an arcuate shape, and wherein said PCB is secured to a cylindrical outer surface of said second solenoid driver and assumes a contour of said cylindrical outer surface of said second solenoid driver in combination with other limitations of the claim.


Response to Argument
9. Regard to claim 1, applicant argues that the prior art Downey does not teach the circuit board is integrated with and made part of the solenoid assembly.
The Examiner disagrees. [0095] of Downey teaches the circuit board of Fig. 16 is laid out for a top mounted power switch. [0062] of Downey teaches switches that handling a large amount of current can control the solenoid valves. Fig. 19 cont. of Downey shows the circuit board diagram which is connected to a solenoid 4505. In addition, Fig. 1 of Downey shows a solenoid valve 115 is integrated with the circuit board. Therefore, Downey teaches the limitation that a second solenoid driver having a Printed Circuit Board (PCB) integrated with and made a part of said second solenoid assembly. Since the Applicant’s argument is not persuasive, the rejection of claim 1 is maintained.
	Regard to claim 9, the applicant’s argument is persuasive based on the amendment, and claim 9 is objected.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy, Jr (US 10371016 B2) teaches about the solenoid is retrofit into a rocker arm with a chamber for a hydraulically actuated latch.
DUKARIC (WO-2005030528-A2) teaches about a solenoid coil (30) includes an open ended axial bore (42) formed therethrough and at least one terminal support (40) extending from one end thereof in a direction parallel to the axial bore (42) and having a portion extending over an end of the bobbin bore. The tenninal support (40) carries a terminal pin (44) and is supported by a tool extending through the coil bore while the coil is assembled onto a printed circuit board.
Dams (US20210012938A1) teaches about the tubular coil holder 700 is shown including the flexible PCB 720, the flexible PCB 720 being arranged in the strip-shaped recesses 710.
Gandrud (US 20050194052 A1) teaches about a manifold in fluid communication with the hydraulic unit; a plurality of hydraulic cartridge valves moveably received within the manifold; a circuit board; and solenoid coils secured to the circuit board and operatively connected to the cartridge valves to permit the cartridge valves to be controlled by the solenoid coils.
Kahl (US20130249537A1) teaches about a method of condition monitoring this solenoid valve are specified. A core of the solenoid valve can be shifted with respect to a holding coil 4 and a measuring coil.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836